Drawings
The drawings filed on 2/24/2021 are acceptable subject to correction of the informalities indicated below. In order to avoid abandonment of this application, correction is required in reply to the Office action. The correction will not be held in abeyance.
The drawings are objected to because element 100 in Fig. 2 is listed as a “High Side Heat Exhanger” but the element 100 should instead read “High Side Heat Exchanger”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
The title of the application has been amended to be “HEATING, VENTILATION, AIR-CONDITIONING, AND REFRIGERATION SYSTEM WITH VARIABLE SPEED COMPRESSOR”.
Page 8, line 28, of the specification has been amended by deleting the word “cools” and replacing it with the word “heats”. 
Page 14, line 5, of the specification has been amended by adding the element number “145” after the word “sensor”. 
Page 14, line 18, of the specification has been amended by adding the element number “150” after the word “sensor”. 
Claim 8, at line 19, has been amended by deleting the word “when” and replacing it with the phrase “in response to”
Claim 8, at line 20, has been amended by changing the word “exceeds” to instead read “exceeding”. 

Allowable Subject Matter
Claims 1-3, 5-10, 12-17, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest switching from the first mode to the second mode in response to a temperature exceeding a threshold in the manner as claimed. For example, while Hozumi (US 2012/0318013) teaches the claimed structural configuration as well as the claimed first and second modes of operation (see Fig. 1; paragraphs 61 and 72-73), there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of the prior art to incorporate switching from the first mode to the second mode in response to a temperature exceeding a threshold in the manner as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763